Case 20-42492   Doc 233-20 Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                          Exhibit 21 Page 1 of 13
Case 20-42492   Doc 233-20 Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                          Exhibit 21 Page 2 of 13
Case 20-42492   Doc 233-20 Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                          Exhibit 21 Page 3 of 13
Case 20-42492   Doc 233-20 Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                          Exhibit 21 Page 4 of 13
Case 20-42492   Doc 233-20 Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                          Exhibit 21 Page 5 of 13
Case 20-42492   Doc 233-20 Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                          Exhibit 21 Page 6 of 13
Case 20-42492   Doc 233-20 Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                          Exhibit 21 Page 7 of 13
Case 20-42492   Doc 233-20 Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                          Exhibit 21 Page 8 of 13
Case 20-42492   Doc 233-20 Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                          Exhibit 21 Page 9 of 13
Case 20-42492   Doc 233-20 Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                         Exhibit 21 Page 10 of 13
Case 20-42492   Doc 233-20 Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                         Exhibit 21 Page 11 of 13
Case 20-42492   Doc 233-20 Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                         Exhibit 21 Page 12 of 13
Case 20-42492   Doc 233-20 Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                         Exhibit 21 Page 13 of 13
